Exhibit 99.1 Progenics Pharmaceuticals, Inc. One World Trade Center 47th Floor, Suite J New York, New York 10007 (646) 975-2500 www.progenics.com Contact: Melissa Downs Investor Relations (646) 975 -2533 mdowns@progenics.com PROGENICS PHARMACEUTICALS ANNOUNCES FIRST QUARTER 2 ● Phase 2b Registrational Trial of AZEDRA® Achieved Primary Endpoint under a Special Protocol Assessment agreement with the FDA; Company on Track to Submit NDA in Mid-2017 ● Phase 2 Data for PSMA-Targeted Imaging Agent 1404 Published in Online Edition of the Journal of Nuclear Medicine ; Phase 3 Study Progressing ● Advancing Phase 2/3 Trial for PyL™ and Phase 1 Study for 1095 ● Data Highlighting Potential of Automated Bone Scan Index (aBSI) Presented at ASCO GU and Accepted for Presentation at Upcoming ASCO 2017 Meeting ● First Quarter 2017 RELISTOR® Net Sales of $14.1 Million NEW YORK , NY, May 4 , 201 7 – Progenics Pharmaceuticals, Inc. (Nasdaq: PGNX) today announced financial results and provided a business update for the first quarter of 2017. “This first quarter of 2017 was marked by major developments within our clinical pipeline, particularly the announcement of positive topline data from our registrational Phase 2b study of AZEDRA for the treatment of pheochromocytoma and paraganglioma,” said Mark Baker, Chief Executive Officer of Progenics. “The study not only achieved its primary endpoint by a significant margin, but also showed that treatment with AZEDRA resulted in favorable anti-tumor activity, a key secondary endpoint. We are now working diligently to complete our New Drug Application for this important new therapy, which we remain on track to submit by the middle of this year.” Mr. Baker continued, “With our portfolio of PSMA-targeted therapeutics and imaging agents, we continue to leverage our Find Fight and Follow™ strategy that provides us with multiple opportunities to improve the lives of patients who have or are at risk of developing prostate cancer. During the quarter, we continued to advance clinical trials of our three prostate cancer theranostic candidates, 1404, PyL, and 1095, reported positive data regarding our Automated Bone Scan Index (aBSI), and look forward to providing further updates on our progress throughout the year.” First Quarter and Recent Key Business Highlights AZEDRA, Ultra-orphan radiotherapeutic candidate ● Positive Topline Results for AZEDRA Announced in the First Quarter 2017. In March 2017, Progenics reported positive topline data from its Phase 2b registrational trial of AZEDRA for the treatment of rare and difficult-to-treat neuroendocrine tumors, pheochromocytoma and paraganglioma. The primary endpoint evaluated a proportion of patients who achieved a 50% or greater reduction in all antihypertensive medication for at least six months. Under the study protocol agreed to with the U.S. Food and Drug Administration (FDA), the primary endpoint was to be achieved if the lower limit of the two-sided 95% confidence interval was above 10%. In order to achieve this primary endpoint, a minimum of 12 of the total 68 evaluable patients must have a 50% or greater reduction of all antihypertensive medication for at least 6 months. Progenics An nounces First Quarter 2017 Financial Results Page 2 The trial met the primary endpoint with 17 of the 68 evaluable patients experiencing at least a 50% reduction in all antihypertensive medication for at least six months, with a 95% confidence interval lower limit of 16.15%. In addition, favorable data was reported for a key secondary endpoint, the proportion of patients with overall tumor response as measured by Response Evaluation Criteria in Solid Tumors (RECIST) criteria. Of the 64 RECIST evaluable patients, 92.2% of patients showed a best response of partial response or stable disease. AZEDRA was generally well tolerated. The most common treatment emergent adverse events were nausea, thrombocytopenia, anemia, fatigue, leukopenia, and neutropenia. These events are consistent with those observed in prior AZEDRA studies. Based on these data, the Company has already submitted non-clinical sections of the New Drug Application to the FDA and expects to complete the submission by mid-2017. PSMA-Targeted Prostate Cancer Pipeline ● Data Presentations Highlighting Utility of Automated Bone Scan Index (aBSI). In February 2017, data was presented at the American Society of Clinical Oncology Genitourinary (ASCO GU) Meeting demonstrating the utility of Progenics’ aBSI to quantitatively assess total tumor burden during the course of disease progression as called for by the Prostate Cancer Working Group (PCWG). The data will also be presented at the upcoming ASCO 2017 meeting. Also at ASCO, a prognostic analysis of aBSI in men with metastatic castration-resistant prostate cancer (mCRPC) using data from a Phase 3 trial of a prostate cancer therapeutic will be discussed in an oral presentation. ● Phase 3 Study of 1404 Remains On-Track; Phase 2 Data Published in the Journal of Nuclear Medicine . Progenics continues to enroll patients in a Phase 3 study of 1404. The trial is designed to evaluate the specificity of the imaging agent in identifying patients without clinically significant prostate cancer as well as its sensitivity to identify patients with clinically significant disease, and will include approximately 450 patients. Progenics still expects to complete enrollment by the end of 2017. In March 2017, data from a Phase 2 study of 1404 were published in the online edition of the Journal of Nuclear Medicine
